PROPOSED EXAMINER’S AMENDMENT
The examiner proposes the following amendments in order to place the instant claims in condition for allowance. The examiner clarifies that the amendments being proposed here have not yet been agreed to by applicant and are therefore not intended to limit the scope of the instant claims.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A method for making a nanosome [[ ]] for the treatment of latent viral diseases, said nanosome having an aqueous core having a mixture of a hydrophilic material and an HDAC (histone deacetylase) inhibitor, a surrounding layer having a mixture of a phospholipid and a Bryoid, and an outer surface;
comprising: [[ ]]
providing a source of phospholipid material in supercritical, critical or near critical fluid; 
providing a Bryoid source in an alcohol solution;
forming a mixture of the phospholipid fluid and the Bryoid solution in an inline mixer; 
decompressing the mixture using a backpressure regulator; and 
injecting said mixture as a stream through an injection nozzle into a decompression vessel containing an HDAC inhibitor in a hydrophilic aqueous solution;
wherein bubbles form at the injection nozzle, detach from the nozzle, and rupture, causing bilayers of phospholipids to peel off, encapsulating solute molecules [[ ]] nanosome.
[Examiner Note: The examiner has proposed deleting the phrase “the step of” in order to make sure that 35 U.S.C. 112(f) is not invoked in regard to claim interpretation.]

X) Claim 2 is proposed to be amended in the following manner:
Claim 2 (Proposed Amendment): The method for making nanosomes [[ ]] for the treatment of latent viral diseases of claim 1, wherein the hydrophilic aqueous solution in which the HDAC inhibitor is provided further comprises [[]] alcohol [[ ]] .
[Examiner Note Regarding Claim 2: Claim 1, upon which claim 2 depends, requires that the HDAC inhibitor is in an aqueous solution. Claim 2, which depends upon claim 1, must not amend claim 1 in a manner that is outside the scope of claim 1. In the case of claim 2 prior to the proposed amendment, it is unclear if the alcohol solution is intended to include only alcohol without water or a combination of alcohol and water. If claim 2 were amended to include only alcohol without water, it would be outside the scope of claim 1 and subject to rejection under 35 U.S.C. 112(d). As such, claim 2 has been proposed to be amended to recite that the aqueous solution in which the HDAC inhibitor is provided further comprises alcohol.]



X) Claim 3 is proposed to be amended in the following manner:
Claim 3 (Proposed Amendment): The method for making nanosomes [[ ]] for the treatment of latent viral diseases of claim 1, wherein the alcohol solution in which the Bryoid source [[ ]] is provided further comprises a buffer.
[Examiner Note: The issues regarding claim 3 are similar to the issues regarding claim 2.]

X) Claim 4 is proposed to be amended in the following manner:
Claim 4 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 1, wherein the formed nanosome has a particle diameter between 100 nm and 200 nm.

X) Claim 5 is proposed to be amended in the following manner:
Claim 5 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 1 wherein said Bryoid is a Bryostatin.

X) Claim 6 is proposed to be amended in the following manner:
Claim 6 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 1, wherein said HDAC inhibitor is selected from the group consisting of valproic acid, Vorinostat, Romidepsm and Panobinostat.


X) Claim 7 is proposed to be amended in the following manner:
Claim 7 (Proposed Amendment): The method for making nanosomes [[ ]] for the treatment of latent vital diseases of claim 1, wherein the source of phospholipid material [[ ]] is processed through a solids chamber, a mixing chamber, and a circulation loop for forming a phospholipid solution in order to provide said phospholipid source in the form of a supercritical, critical or near critical fluid.
[Examiner Note: The term “phospholipid source” is best understood as a chemical extract from which phospholipids are obtained. (Soy extracts and egg extracts are often used as phospholipid sources). However, the reactor through which the phospholipid source is processed is not part of the phospholipid source. The examiner has proposed amending the claim to clarify that the phospholipid source is processed through the recited parts of the reactor, as in instant figure 2. In contrast, the claim has been clarified such that it no longer recites that the claim requires parts of the reactor are part of the phospholipid source.]

X) Claim 8 is proposed to be amended in the following manner:
Claim 8 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 1, further [[ ]] comprising coating the outer surface of the nanosome with antibodies effective in the treatment of said latent viral diseases.
[Examiner Note: The examiner has proposed deleting the phrase “the step of” in order to make sure that 35 U.S.C. 112(f) is not invoked in regard to claim interpretation.]


X) Claim 9 is proposed to be amended in the following manner:
Claim 9 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 1, wherein the viruses associated with said latent viral diseases include viral components, [[ ]] and wherein the method further comprises coating the outer surface of the nanosome with one or more ligands specific for the viral components of the viruses associated with said latent viral diseases.
[Examiner Note: The claim is proposed to be amended to clarify that the viral components are part of the virus associated with said latent viral disease, not with the latent viral disease itself. This is relevant because virus nomenclature is such that the name of the virus and the name of the disease are not the same. For example, Acquired Immune Deficiency Syndrome (AIDS) and COVID-19 are names of diseases, whereas Human Immunodeficiency Syndrome (HIV) and SARS-CoV-2 are names of viruses. The viral component is associated with the virus associated with the latent viral disease, not the latent viral disease itself, and the claim has been proposed to be amended to clarify this.]

X) Claim 10 is proposed to be amended in the following manner:
Claim 10 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 9, wherein the [[ ]] one or more ligands on the outer surface of the nanosome [[ ]] upregulate CD-4 cells.

X) Claim 11 is proposed to be amended in the following manner:
Claim 11 (Proposed Amendment): A method for making a nanosome [[ ]] for the treatment of latent viral diseases [[ ]] comprising forming and an aqueous core having a mixture of a hydrophilic material and an HDAC inhibitor; forming a surrounding layer having a mixture of a phospholipid and a Bryoid; and forming an outer surface encapsulating said nanosome.

X) Claim 12 is proposed to be amended in the following manner:
Claim 12 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim [[ ]] 11, further [[ ]] comprising:
providing a source of phospholipid material in supercritical, critical or near critical fluid; 
providing a Bryoid source in an alcohol solution;
forming a mixture of the phospholipid fluid and the Bryoid solution in an inline mixer; 
decompressing the mixture using a backpressure regulator; and 
injecting said mixture as a stream through an injection nozzle into a decompression vessel containing an HDAC inhibitor in a hydrophilic aqueous solution.



X) Claim 13 is proposed to be amended in the following manner:
Claim 13 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 11, further [[ ]] comprising coating the outer surface of the nanosome with antibodies effective in the treatment of said latent viral diseases.

X) Claim 14 is proposed to be amended in the following manner:
Claim 14 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 13, wherein the viruses associated with said latent viral diseases include viral components, and wherein the method further comprises [[ ]] coating the outer surface of the nanosome with one or more ligands specific for the viral components of the viruses associated with said latent viral diseases.

X) Claim 15 is proposed to be amended in the following manner:
Claim 15 (Proposed Amendment): The method for making a nanosome [[ ]] for the treatment of latent viral diseases of claim 14, wherein the [[ ]] ligands on the outer surface of the nanosome [[ ]] upregulate CD-4 cells.


Reasons for Indicating Allowable Subject Matter
The examiner cites the following prior art references, which are close to the claimed invention, but insufficient to render the claimed invention anticipated or obvious. The prior art references cited here were previously cited in the allowability notice in prior case 15/576,190, and the text set forth below is adapated from the text in that allowability notice.
Buehler Reference: As relevant prior art, the examiner cites Buehler et al. (ACS Nano, Vol. 8 No. 8, 2014, pages 7723-7732). Buehler et al. (hereafter referred to as Buehler) is drawn to nanoparticles for drug delivery, as of Buehler, page 7723, title and abstract. In one embodiment, the nanoparticle has the following structure, as of Buehler, page 7725, Figure 1, reproduced below.

    PNG
    media_image1.png
    530
    771
    media_image1.png
    Greyscale

In one embodiment, the drug is bryostatin 1, as of Buehler, page 7723, abstract, and page 7725 in the above-reproduced figure. Bryostatin 1 is useful for treating latent 
However, Buehler differs from the claimed invention because Buehler does not teach a histone deacetylase inhibitor.
Additionally, the teachings of Buehler appear to indicate that the bryostatin is in a “vault” in the nanoparticle, as of Buehler, abstract, and figure in abstract, reproduced below.

    PNG
    media_image2.png
    244
    652
    media_image2.png
    Greyscale

This differs from the claimed requirement of claims 1 and 11 that the bryoid (e.g. bryostatin) be part of the phospholipid “surrounding layer”. There would have been no motivation for the skilled artisan to have modified the location of the bryostatin in Buehler to have been part of the “surrounding material” and no reasonable expectation that the bryostatin in Buehler could have been successfully encapsulated in the surrounding material or successfully delivered upon encapsulation as part of the surrounding material rather than the vault.
Volpe Reference: The examiner also cites Volpe et al. (WO 2013/165592 A1). Volpe et al. (hereafter referred to as Volpe) is drawn to a method for treating HIV positive patients and eliminating latent HIV from a patient, as of Volpe, page title and 
However, Volpe does not appear to teach encapsulation in a nanoparticle or liposome.
The Combination of Buehler and Volpe Does Not Render the Claimed Invention Obvious: Even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have combined Buehler and Volpe, this combination would have been insufficient to achieve the claimed composition. This is because the combination of Buehler and Volpe would have resulted in a composition comprising a particle/liposome encapsulating bryostatins in the core of the particle/liposome. This differs from the claimed invention wherein the bryostatin is in the surrounding bilayer and the HDAC inhibitor is in the aqueous interior space of the liposome. Additionally, the prior art does not explicitly teach encapsulating a HDAC inhibitor in the core of the particle/liposome, which is a requirement of the instant claims.
Kovochich Reference: As close prior art, the examiner cites Kovochich et al. (PLoS One, Vol. 6 Issue 4, e18270, 2011, pages 1-8). Kovochich is drawn to a drug-loaded nanoparticle comprising bryostatin-2 along with a HDAC inhibitor, as of Kovochich, page 1, abstract. Kovochich teaches the following as of page 2, second to last paragraph, with internal citations removed, and text added by the examiner in bold brackets.

Previous reports have described a synergistic HIV stimulatory effect between HDAC [histone deacetylase] inhibitors and PKC [protein kinase C] activators such as prostratin and bryostatin. We found that the combination of LNP-Bry [lipid nanoparticle comprising bryostatin] and the HDAC inhibitor sodium butyrate have a far superior effect than either latency activator alone (Fig. 2D,E). It is important to note that other HDAC inhibitors such as SAHA [suberoyl anilide hydroxamic acid, also known as vorinostat] or VPA [valproic acid] have also been shown to synergize with PKC activators; therefore these may also prove to be effective in combination with nanoparticle delivery of PKC activators. Finally, since any purging strategy would probably necessitate effective stimulation in primary CD4+ T-cells, we tested the ability of LNP-Bry to induce the early activation marker CD69 (Fig. 2F–H). Similar to our previous data, LNP-Bry was more effective at inducing CD69 expression compared with bryostatin-2 alone. Again, this demonstrates the advantage of using this LNP system for the delivery of bryostatin-2.

While Kovochich teaches comprising bryostatins with HDAC inhibitors, Kovochich only teaches encapsulating the bryostatins in the nanoparticles or liposomes, and does not teach encapsulating the HDAC inhibitors in the nanoparticles or liposomes.
The following diagram has been drawn by the examiner to best illustrate the difference between the prior art of Kovochich and the instantly claimed invention.

    PNG
    media_image3.png
    668
    1197
    media_image3.png
    Greyscale


 Even if, purely en arguendo, the skilled artisan were motivated to have encapsulated the HDAC inhibitors with the bryostatin in the nanoparticle, there would have been no motivation for the skilled artisan to have encapsulated the HDAC inhibitor in the hydrophilic core and the bryostatin in the hydrophobic surrounding material. This is at least because Kovochich does not appear to teach that there are any problems related to not encapsulating the HDAC inhibitor in the nanoparticle/liposome that would have been solved by encapsulating the HDAC inhibitor in the liposome.
The examiner additionally notes here that Kovochich also teaches encapsulating bryostatin-2 in a lipid nanoparticle due to its low effective dosage for latent HIV activation, as well as its hydrophobic nature, as of Kovochich, page 2, left column, bottom paragraph. Nothing in Kovochich recognizes that the HDAC inhibitor has a low effective dose as well; as such, there would have not been a need or a motivation for the skilled artisan to have encapsulated the HDAC inhibitor in a liposome or nanoparticle, let alone the same liposome or nanoparticle that is also encapsulating the bryoid. 
First Castor Reference: As additional relevant prior art, the examiner cites Castor (US 2010/0166806 A1). Castor is drawn to an HIV treatment comprising a en arguendo, the skilled artisan were motivated to have included the HDAC inhibitor in the same nanoparticle as the bryostatin, there is no motivation for the skilled artisan to have encapsulated the HDAC inhibitor in the hydrophilic core and the bryostatin in the hydrophobic surrounding material. As such, Castor is deficient in the essentially the same manner that Kovochich is deficient.
Second Castor Reference: The examiner additionally cites Castor (US 2010/0247620 A1). Castor (hereafter referred to as Castor ‘620) is drawn to a liposome comprising two drugs, both a hydrophobic and hydrophilic drug, as of Castor ‘620, abstract. The hydrophobic drug in the composition of castor is a DNA topoisomerase inhibitor such as camptothecin or irinotecan, and the hydrophilic drug is an antibiotic such as neomycin or tetracycline, as of Castor ‘620, Examples 1 and 2. Nothing in Castor ‘620 suggests encapsulating a bryoid or a HDAC inhibitor in the liposome of Castor ‘620. Nothing in Castor ‘620 suggests substituting a bryoid in place of the topoisomerase inhibitor in the hydrophobic bilayer of the liposome. Also, nothing in Castor ‘620 suggests substituting a HDAC inhibitor in place of the antibiotic in the aqueous core of the liposome.
The examiner further notes that Castor ‘620 teaches the following method, as of claim 1 of Castor ‘620, reproduced below.

    PNG
    media_image4.png
    396
    479
    media_image4.png
    Greyscale

Various steps in the above-reproduced claimed subject matter appear to be similar and/or identical to claim steps of claim 1, such as using a fluid that is a supercritical, critical, or near-critical fluid and depressurizing the phospholipids. Nevertheless, Castor ‘620 teaches neither a bryoid nor a HDAC inhibitor. Also, Castor ‘620 does not appear to teach that bubbles form at the injection nozzle, detach from the nozzle, and rupture, causing bilayers of phospholipids to peel off. 
Castor ‘620 also differs from the claimed method of instant claims 1 and 12 because in instant claims 1 and 12, the bryoid is provided in alcohol. In contrast, Castor ‘620 teaches that the method is conducted without cosolvents or modifiers, as of Castor ‘620, paragraph 0018, wherein solvents such as ethanol (i.e. alcohol) is taught to be a modifier, as of Castor ‘620, paragraph 0012. As such, Castor ‘620 appears to teach away from the step of providing a Bryoid source in an alcohol solution.

Terminal Disclaimer
The terminal disclaimer filed on 24 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,493,030 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612